Citation Nr: 1017126	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  02-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an upper back and 
chest disability.

2.  Entitlement to service connection for left leg 
radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981, and from August 1982 to March 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board remanded the claims in December 2003 for further 
development and consideration.  The Veteran testified at a 
hearing at the RO before the undersigned in March 2010.  A 
transcript of the proceeding is of record. 

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issue of entitlement to an increased rating for service-
connected low back disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

Examinations of the upper back and chest, and left leg are 
needed to resolve these service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination of his upper back and chest.  
Return the claims file to the examiner.  
All necessary tests should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner is to provide an opinion as 
to whether the Veteran has a current 
upper back or chest condition.  All 
previous medical evidence of record with 
respect to the upper back and chest must 
be considered.  The nature, date of 
onset, and etiology of each of the 
Veteran's asserted disabilities found on 
examination should be identified.

The examiner should state whether any 
current disorder found on examination had 
its onset during active service or is 
related to any in-service disease or 
injury. 

2.  Schedule the Veteran for an 
examination of his left leg by a 
neurologist.  Return the claims file to 
the examiner.  All necessary tests should 
be conducted, and all clinical findings 
should be reported in detail.  

The examiner is requested to provide an 
opinion regarding the presence or absence 
of left leg radiculopathy.  All previous 
medical evidence of record with respect 
to radiculopathy must be considered.  If 
such is diagnosed, all neurological 
abnormalities should be noted and whether 
or not such abnormality causes complete 
or partial paralysis, neuritis, or 
neuralgia of any nerve must be discussed.  
The examiner should identify the nerve 
affected and describe such as mild, 
moderate, or severe.  
3.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the Veteran a supplemental statement of 
the case and give him time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

